Citation Nr: 1630698	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  10-23 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence to reopen a claim for service connection for peripheral vascular disease of the bilateral lower extremities has been received. 

2. Entitlement to service connection for a left ankle disability.

3. Entitlement to a disability rating higher than 60 percent for bilateral palmar pitting porokeratosis on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).

4. Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions issued by the RO in January 2009 and March 2010.

In January 2009, the RO denied entitlement to a TDIU and declined to reopen the claim for service connection for peripheral vascular disease of the bilateral lower extremities.  In April 2009, the Veteran filed a notice of disagreement (NOD) with the January 2009 rating action. In March 2010, the RO declined to reopen the claim for service connection for a left ankle disability and denied the Veteran's claim for a compensable rating for palmar porokeratosis. The Veteran filed an April 2010 NOD with the March 2010 rating action.  The RO issued an April 2010 statement of the case (SOC) on the request to reopen the claim for service connection for peripheral vascular disease of the bilateral lower extremities and the claim for a TDIU.  In October 2010, the RO issued a rating decision granting a 10 percent disability rating for palmar porokeratosis, effective May 17, 2010, as well as an SOC on the issue of entitlement to an increased disability rating for palmar porokeratosis and the request to reopen a claim for service connection for a left ankle disability. The Veteran filed a substantive appeal on these four issues in October 2010. 

In May 2011, the RO issued an SOC reflecting continued denial of a compensable rating for palmar porokeratosis prior to May 17, 2010.  In June 2011, the RO issued a supplemental statement of the case (SSOC) reflecting the continued denial of the petitions to reopen claims for service connection for peripheral vascular disease of the bilateral lower extremities and for a left ankle disability as well as continued denial of the claim for a TDIU and for a disability rating in excess of 10 percent for palmar porokeratosis from May 17, 2010.  

In June 2012, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the transcript is of record.

In February 2013, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in a June 2013 SSOC) and returned these matters to the Board for further consideration.   The Board subsequently issued a decision in November 2014 in which it reopened the previously denied claim for service connection for a left ankle disability and remanded that claim on its merits, along with the remaining claims on appeal, to the AOJ for further development. After accomplishing further action, the AOJ issued a rating decision in May 2015 in which it granted an increased, 60 percent rating for bilateral palmar pitting porokeratosis effective from December 21, 2009.  Also in May 2015, the AOJ issued an SSOC in which it continued to deny the Veteran's claim for a TDIU.

The AOJ has assigned a 60 percent rating for palmar porokeratosis-the highest schedular rating available-from December 21, 2009, the date the claim for increase was filed.  However, as a higher rating may be available for palmar porokeratosis on an extra-schedular basis, and because the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating for palmar porokeratosis on an extra-schedular basis remains viable on appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Regarding the issue of peripheral vascular disease, the Board notes that, during the hearing, the Veteran's petition to reopen this claim was addressed as a claim for service connection.  However, the record reflects that the RO denied entitlement to service connection for peripheral vascular disease of the bilateral lower extremities in an August 2005 rating action.  As the decision is now final (see 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§  3.104, 20.302, 20.1103), the claim for service  connection for peripheral vascular disease of the bilateral lower extremities is now properly characterized as a petition to reopen the previously denied claim for service connection.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system. The Veteran also has a separate paperless, electronic Virtual VA file. A review of the Virtual VA file reveals that it contains records of the Veteran's ongoing treatment with VA providers. Otherwise, the documents are either duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.

The Board's decisions denying the claim for an increased rating for  service-connected bilateral palmar pitting porokeratosis but granting a TDIU are set forth below.  The remaining claims regarding peripheral vascular disease and a left ankle disability are addressed in the remand following the order; these matters are being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board again notes-as noted in the February 2013 remand and again in the November 2014 decision-that in December 2010, the Veteran, through his authorized representative, submitted a claim of "entitlement to an earlier effective date for bilateral hand condition." The Board referred this claim-entitlement to an effective date prior to April 9, 2002, for the grant of service connection for bilateral palmar pitting porokeratosis-to the RO. Since the November 2014 Board remand, the RO has yet to address this issue, despite the Board's having referred the issue to the RO on two separate occasions.  As such, this matter is not properly before the Board, and it is, again, referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Pertinent to the December 2009 claim for increase, the Veteran's bilateral palmar pitting porokeratosis has not been shown to present so exceptional or unusual a disability picture as to render impractical the application of the regular schedular standards for rating the disability.

3.  The Veteran has been awarded service connection for  bilateral palmar pitting porokeratosis, rated as 60 percent disabling; and bilateral pes planus, rated as 50 percent disabling.  His combined disability evaluation is 80 percent.

4.  The Veteran's service-connected disabilities meet the percentage requirements for a schedular TDIU, and the collective lay and medical evidence suggests that his service-connected disabilities preclude him from obtaining and retaining substantially gainful employment consistent with his education and vocational experience.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 60 percent for bilateral palmar pitting porokeratosis, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2015).

2. Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.40, 3.41, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part. See 73 Fed. Reg. 23,353-56 (April 30, 2008). Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), a well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ. Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.

In August 2008 and January 2010 pre-rating letters, the AOJ provided notice to the Veteran regarding the information and evidence needed to substantiate his claim for increase and for entitlement to a TDIU. These letters also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA. In addition, the letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

As for VA's duty to assist, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided. Pertinent medical evidence associated with the claims file includes the Veteran's VA treatment records. The Veteran has also been provided multiple VA examinations, most recently in February 2015, to address the matters herein decided. The adequacy of these VA examinations has not been challenged. Also of record and considered in connection with these claims are various written statements provided by the Veteran, as well as the transcript of his June 2012 testimony before the undersigned VLJ. The Board finds that no further AOJ action to develop these claims, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

At the outset, the Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims decided herein. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

A January 2010 VA examination report reflects that the Veteran reported that his palmar porokeratosis caused difficulty working during flare-ups, as his hands got sore and developed calluses, making it difficult for him to pick up and handle items. He also stated that he had tried taking a typing class, but his porokeratosis also caused difficulty with completing assignments, particularly during flare-ups, when he had trouble bending his fingers. He reported having attempted to do part-time or temporary work but stated that his hands flared up with repeated use. The examiner noted lesions in the creases of the Veteran's hands bilaterally that the examiner reasoned would "become quite painful" when thickened during flare-ups. 

VA treatment records dated in May 2010 reflect that the Veteran was seen on an emergent basis for a flare-up of palmar keratosis. At that time, he complained that his hands were "aching and itching real bad" and stated that he had been having trouble lifting boxes at work for a week due to pain and itching. He was given medication and noted to be experiencing an acute flare of chronic porokeratosis. In June 2010 the Veteran was seen by treatment providers for ongoing complaints of itching on his hands, which the physician noted had only partially improved with treatment. 

Records from the Veteran's award of Social Security Administration (SSA) benefits reflect that he reported that he last worked full-time in 2008, although he stated during  2010 evaluation that he had worked part-time, on occasion ,since then. Physical examination conducted pursuant to the Veteran's SSA claim reflects that the examiner found the Veteran to have no "manipulative limitations," although palmar porokeratosis was not explicitly discussed. 

During his June 2012 hearing Board hearing, the Veteran again stated that he was unable to work when his palmar porokeratosis flared up, as he developed increased itching and hard calluses in the creases of his palms that made it impossible to bend his fingers or otherwise work with his hands. He reported that he had not experienced as many flare-ups of calluses on his hands since he stopped working in 2008 or 2009 but noted that he had been on both oral medication and topical creams to address increasing itching since at least 2010. The Veteran further stated that his pes planus caused difficulty working when his feet cramped, making it difficult to stand or walk. He also said that the orthotics he had been prescribed to treat his pes planus "cut the circulation off" in his feet when he wore them, and that he could wear them only for about two hours. He noted that he had been employed primarily in "warehouse work" lifting and moving boxes. 

During the Veteran's May 2013 VA examination, he reported that he had tried multiple treatments for his palmar porokeratosis, including both oral and topical medication, but none had been particularly successful. He again stated that flare-ups increased itching and made it painful to work with his hands. He was noted to have lesions in the palmar creases of his hands bilaterally, which were not found to be painful. The examiner concluded that the Veteran's palmar porokeratosis had no effect on his ability to work, but in so reasoning noted only that his last job ended when the company went out of business and that the lesions observed were not tender at the time of the examination and thus "will not impact employability of any kind."

The Veteran was again provided VA skin and orthopedic examinations in February 2015.   The skin examination report reflects that he complained of increased itching despite his constant use of both oral and topical medication.  The examiner noted multiple raised, tender lesions in the creases of the Veteran's palms and fingers, as well as additional "flattened lesions" that the Veteran said had developed due to excessive scratching.  He reported that during flare-ups, the lesions were larger and raised and caused a great deal of pain, as well as increased itching.  The examiner noted that the Veteran scratched his hands throughout "the entire duration" of the examination and "could not seem to help himself." Similarly, the orthopedic examiner noted that the Veteran's bilateral pes planus caused pain that increased on walking and would likely render work involving "long standing or lots of walking painful."

When discussing the Veteran's ability to work, the examiner noted that his work history involved loading and unloading inventory in warehouses and acknowledged his report that during flare-ups, the itching and pain and his hands made it difficult to lift items, particularly when he had to stop and scratch his hands.  The examiner also noted the Veteran's report that he had attempted to retrain with different work skills but that he could not pass the typing test due to his hand disability.  The examiner considered the Veteran's report of having attempted to work at a variety of different jobs, including his attempt to retrain for a different industry, and concluded that "it is unclear what type of work [the Veteran] would be able to perform, with respect to physical and sedentary employment, that would not involve the use of his hands."  The examiner thus concluded that the Veteran was rendered unemployable due to his service-connected bilateral palmar pitting porokeratosis.

A. Bilateral Palmar Pitting Porokeratosis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2015).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509- 10 (2007). The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In this case, the Veteran has been awarded the maximum, 60 percent schedular rating assignable for bilateral palmar pitting porokeratosis. Thus, a higher rating is only assignable on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).  The Board will thus consider whether, at any pertinent point, the Veteran's bilateral palmar pitting porokeratosis has presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral of the disability to the appropriate officials for consideration of an extra-schedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2015).  

There is a three-step analysis for determining whether an extra-schedular rating is appropriate. See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required. See VAOGCPREC 6-96 (Aug. 16, 1996).  See also Thun, supra. 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. See Thun, supra.

Here, the Board finds that the applicable rating criteria for evaluating bilateral palmar pitting porokeratosis reasonably describe the Veteran's disability at all points pertinent to the claim on appeal, in terms of both cutaneous manifestations and the medications required to treat the disability. The Board also notes that all relevant symptomology, not just the symptoms listed in the rating criteria, have been considered in determining the Veteran's functional impairment.  The Board further acknowledges that the Veteran's bilateral palmar pitting porokeratosis has impacted his ability to work but notes that such factor is contemplated in the rating criteria, which consider the systemic and generalized effects of palmar porokeratosis.  In short, the Veteran's disability picture for the time period under consideration is contemplated by the rating schedule, and the assigned schedular rating is, therefore, adequate. See Thun, 22 Vet. App. at 115. 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced. Here, however, as explained above, the Board has fully considered all of the Veteran's reported symptoms in evaluating his service-connected bilateral palmar pitting porokeratosis. Accordingly, the Board finds that the holding of Johnson is not applicable in this appeal. 

Thus, the requirements for invoking the procedures set forth in 38 C.F.R § 3.321(b)(1) are not met, and referral of this increased-rating claim for extra-schedular consideration is not required. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board thus finds that the preponderance of the evidence weighs against a higher, extra-schedular rating for bilateral palmar pitting porokeratosis at any pertinent point during the appeal period. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for a schedular TDIU. In this regard service connection is currently in effect for bilateral palmar pitting porokeratosis, rated as 60 percent disabling; and bilateral pes planus, rated as 50 percent disabling. The combined evaluation is 80 percent. 

As the veteran is thus eligible for schedular consideration of a TDIU rating under 38 C.F.R. § 4.16(a),the remaining, question is whether the Veteran's service-connected disabilities-individually or in concert-render(s) him unable to obtain or retain substantially gainful employment.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.

Initially, the Board notes that the Veteran has a high school education and did not attend college, although he was trained as an electronics technician. He was last employed full-time in June 2008 working as a stocker in a warehouse. 

Considering the pertinent evidence as discussed above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.

Initially, the Board recognizes that the Veteran has been employed for short periods  on several occasions during time frames pertinent to the current claim om appeal.  That notwithstanding, the collective evidence nonetheless shows that he has been unable to maintain substantially gainful employment since approximately 2008.  In this regard, review of the file reveals persuasive evidence to the effect that his service-connected bilateral pitting palmar porokeratosis and bilateral pes planus represent significant obstacles to his employability. VA examination reports consistently describe limitations produced by these disabilities, such as chronic pain, itching, and limited motion of the hands and fingers, and difficulty walking and standing. The Board acknowledges that some examination reports individually suggest that the Veteran might be capable of some employment. However, the Board finds that, when considered together, the Veteran's service-connected disabilities render him unable to engage even in sedentary work, particularly given the frequency and severity of his porokeratosis symptoms and the fact that working with his hands causes those symptoms to flare up, which in turn causes increased itching and significant pain in his hands. 

While the Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator, the comments and opinions of medical examiners as to the functional effects of the Veteran's disabilities  have appropriately been considered in determining whether the Veteran can perform the physical acts required for substantially gainful employment.  See 38 C.F.R. § 4.16(a).  See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014) and Floore v. Shinseki, 26 Vet. App. 376, 381   (2013)).  In this regard, the Board looks to the February 2015orthopedic examination report in which the examiner considered at length the Veteran's report of having attempted to work a variety of different jobs, including his attempt to retrain for a different industry, and concluded that "it is unclear what type of work [the Veteran] would be able to perform, with respect to physical and sedentary employment, that would not involve the use of his hands." Similarly, at that time the orthopedic examiner separately noted that the Veteran's pes planus caused pain that increased on walking and made standing painful, particularly during flare-ups.  These findings are bolstered by the February 2015 dermatological examiner, who noted that the Veteran scratched his hands throughout "the entire duration" of the examination and "could not seem to help himself." Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  With this in mind, the Board finds no adequate basis to reject the competent VA medical opinions, and accepts them as highly probative.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

In sum, given the totality of the lay and medical evidence-to include the Veteran's statements, numerous medical evaluation reports and records, and the statements of the February 2015 VA examiners, the Board finds that the evidence on the question of whether the Veteran's service-connected conditions preclude him from obtaining and maintaining gainful employment is, at least, in relative equipoise.

When, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  See 38 C.F.R. § 3.102. See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56. 

Accordingly, given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU are met.


ORDER

A disability rating higher than 60 percent for bilateral palmar pitting porokeratosis is denied.

A TDIU is granted, subject to the legal authority governing the payment of compensation.


REMAND

Unfortunately, the Board's review of the record reveals that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.   

With regard to the left ankle issue, as indicated in the Introduction, above, the Board found a basis for reopening the claim for service connection for a left ankle disorder, but now finds that further development of the reopened claim in compliance with the prior remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As noted in the Board's November 2014 remand, service treatment records show that the Veteran was treated for trauma to the left foot in April 1977 resulting in the use of a walking cast and was subsequently treated for a left ankle sprain in March 1979. While the Veteran did not appear to have a left ankle disorder other than possible congenital posterior tibial tendonitis during a January 2002 VA examination, a September 2013 VA treatment provider assessed the Veteran with "traumatic arthropathy" involving the left ankle and foot. Additionally, a January 2014 private medical record suggests that the Veteran has been diagnosed with degenerative joint disease of the left ankle.  This raises the possibility that the Veteran has a left ankle disorder that is not congenital.  Furthermore, the January 2002 VA examination report raises, but does not sufficiently resolve, questions regarding whether any left ankle disorder pre-existed service and, if so, whether any such disorder was aggravated by his military service. See 38 U.S.C.A. § 1111 (West 2014) ; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). Moreover, congenital or development defects may not be service-connected as they are not deemed "diseases" or "injuries" for VA compensation purposes. 38 C.F.R. § 3.303(c). Compensation is payable, however, for disability due to injury superimposed upon a congenital defect. VAOPGCPREC 82-90 (July 18, 1990). 

To address these issues, in its November 2014 remand, the Board directed the AOJ to provide the Veteran with VA examination of his left ankle. He was subsequently provided VA examination in February 2015. At that time, the examiner acknowledged the Veteran's reports of ankle sprains in service and current left ankle pain, particularly on weight-bearing.  Physical examination revealed limitation of motion and pain to palpation of the ankle.  However, the examiner did not assign a clear diagnosis to the Veteran's left ankle complaints and did not discuss the January 2013 diagnosis of degenerative joint disease or the September 2013 assessment of traumatic arthropathy.  Further, in opining that the Veteran's left ankle complaints are not related to service, the examiner did not sufficiently discuss whether any such disorder pre-existed service and was worsened thereby, stating only that he "would not expect service to aggravate beyond the natural course." No rationale was provided beyond the statement that "this is the natural course of PTT (posterior tibial tendon) dysfunction."  Further, the examiner offered no discussion as to whether any left ankle disability was superimposed upon congenital defect, stating only that posterior tibial tendon dysfunction "is a condition with many factors playing into its progression." 

Thus, the Board again finds that the record still does not include adequate medical opinion evidence to resolve the claim for service connection for left ankle disability, and that further development in this regard is warranted.  See Stegall, supra.  See also 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of reopened claim for service connection for left ankle disability.  See 38 C.F.R. § 3.655(b) (2015). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. Id.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of the examination-sent to him by the pertinent medical facility.

With regard to the peripheral vascular disease claim, review of the claims file discloses a January 2013 operative report from Baptist Memorial Hospital regarding left femoral-popliteal bypass above the knee due to peripheral vascular insufficiency performed by Dr. F.A.H. There is also an August 2012 statement from Dr. F.A.H. in the claims file showing that he had been treating the Veteran for severe peripheral vascular disease since June 2012. Unfortunately, there are no other records from Dr. F.A.H. in the claims file.  Furthermore, the June 2013 SSOC notes a "March 13, 2013" operative report from Baptist Memorial Hospital (as opposed to the January 2013 operative report contained in the claims file). As there appear to be outstanding records from both Dr. F.A.H. and Baptist Memorial Hospital, a remand is required to obtain these outstanding records.

Therefore, to ensure that all due process  requirements are met, and the record as to each claim is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2015) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records-to particularly include from the providers identified above.  

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159. However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.  

As a final matter, the Board notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC an SSOC, it must prepare an SSOC addressing that evidence.   See 38 C.F.R. § 19.31(b)(1) (2015).  Here, however, after the issuance of an SSOC in June 2013 in which the issues on appeal were addressed, the AOJ obtained evidence pertinent to the Veteran's claims, in the form of VA examination concerning the Veteran's left ankle disability.  Despite the directives of the Board in the November 2014 remand, however, the AOJ did not prepare an SSOC considering this newly received evidence, nor was an SSOC issued concerning the Veteran's petition to reopen the previously denied claim for service connection for peripheral vascular disease.  Such actions must be accomplished on remand.

Accordingly, these matters are hereby REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

In particular, request that the Veteran provide signed authorizations to enable VA to obtain all outstanding medical records from Dr. F.A.H. (beginning June 2012) as well as Baptist Memorial Hospital (to include a "March 13, 2013" operative report referenced in the June 2013 SSOC).

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, or an opinion addressing the etiology of current left ankle disability(ies).

The contents of the Veteran's entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician,  and the examination report must include discussion of the Veteran's documented medical history and assertions.

The examiner must clearly identify all current left ankle disability(ies)-to include posterior tibial tendonitis, any residuals of left ankle fracture, traumatic arthropathy, and degenerative joint disease-currently present, or present at any point pertinent to the reopened claim (even if now asymptomatic or resolved).

(a) For each diagnosis, the examiner should indicate whether the diagnosis represents a congenital defect or disease; and, if a defect, whether the condition was subject to superimposed disease or injury, resulting in a current disability.

(b) For each diagnosis that is not considered a congenital defect, the physician must indicate: 

(1) whether the disability clearly and unmistakably existed prior service entrance, and, if so, 

(2) whether the disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service.

(c) For each disorder determined not to have clearly and unmistakably existed prior to service, the physician must opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater probability) that the disability was incurred during service.

In providing the requested opinions, the examiner must specifically consider and discuss all pertinent medical evidence and lay assertions, to particularly include the following:

The Veteran's service treatment records (including records showing trauma to the left foot in April 1977 resulting in the use of a walking cast, and treatment for a left ankle sprain in March 1979);

The prior VA examination report dated in January 2002 wherein the examiner wrote that the Veteran's flat foot deformity could be secondary to his posterior tibial tendonitis;

The post-service private and VA medical records, including a September 2013 VA treatment record showing an assessment of traumatic arthropathy involving the left ankle and foot and a January 2014 private treatment record that shows an impression of degenerative joint disease of the ankle; and

The Veteran's assertions regarding the chronicity of his left ankle disability since service, and any other pertinent lay assertions.

All examination findings, along with complete , clearly-stated rationale for the conclusions reached, must be provided.

4.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of the examination-sent to him by the pertinent medical facility.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal-specifically, the request to reopen the claim for service connection for peripheral vascular disease of the bilateral lower extremities, and the claim for service connection.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim for service connection for left ankle disability, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise adjudicate each claim in light of pertinent evidence (to particularly include medical evidence received but not previously considered, as well as all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claims) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that reflects consideration of all pertinent (to particularly include that described above), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




							(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


